MEMORANDUM **
Daniel Keating-Traynor appeals from the district court’s order dismissing his Fair Labor Standards Act (“FLSA”) action seeking overtime compensation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Canatella v. Van De Kamp, 486 F.3d 1128, 1132 (9th Cir.2007). We affirm.
The district court properly dismissed the action as barred by the applicable statute of limitations because Keating-Tray-nor filed the action more than three years after his FLSA claim accrued in May 2005. See 29 U.S.C. § 255(a) (setting forth a three-year limitations period for an alleged willful violation of the FLSA); Biggs v. Wilson, 1 F.3d 1537, 1540 (9th Cir.1993) (explaining that the statute of limitations for an FLSA claim accrues “the day the employee’s paycheck is normally issued, but isn’t”).
Because Keating-Traynor cannot state a claim for violation of the FLSA, the district court properly dismissed the civil conspiracy claim. See Harrell v. 20th Century Ins. Co., 934 F.2d 203, 208 (9th Cir. 1991) (holding that because the underlying cause of action was barred by the applicable statute of limitations, “the civil conspiracy claim also must fail”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.